23 So.3d 80 (2009)
Ex parte State of Alabama.
(In re STATE of Alabama v. Janet KING).
CR-07-0693.
Court of Criminal Appeals of Alabama.
May 1, 2009.
Troy King, atty. gen., and Robin D. Scales, asst. atty. gen., for petitioner.
Richard S. Jaffe, J. Derek Drennan, and H. Hube Dodd, Birmingham, for respondent.

After Issuance of Writ of Mandamus by Alabama Supreme Court
PER CURIAM.
In compliance with the Alabama Supreme Court's directive in Ex parte King, [Ms. 1071540, January 9, 2009] 23 So.3d 77 (Ala.2009), this Court's order in State v. King, [Ms. CR-07-0693, July 25, 2008] 23 So.3d 72 (Ala.Crim.App.2008), granting the State's petition for the writ of mandamus is hereby vacated.
ORDER ISSUED JULY 25, 2008, VACATED.
WISE, P.J., and WELCH, WINDOM, and KELLUM, JJ., concur.